Title: From Benjamin Franklin to Georgiana Shipley, 8 October 1780
From: Franklin, Benjamin
To: Hare-Naylor, Georgiana Shipley


Passy, Oct. 8. 1780
It is long, very long, my dear Friend, since I had the great Pleasure of hearing from you, and receiving any of your very pleasing Letters. But it is my fault. I have long omitted my Part of the Correspondence. Those who love to receive Letters should write Letters. I wish I could safely promise an Amendment of that Fault. But besides the Indolence attending Age, and growing upon us with it, my Time is engross’d by too much Business, and I have too many Inducements to postpone doing, what I feel I ought to do for my own Sake, & what I can never resolve to omit entirely.
Your Translations from Horace, as far as I can judge of Poetry & Translations, are very good. That of the Quò quò ruitis, is so suitable to the Times, that the Conclusion (in your Version) seems to threaten like a Prophecy, and methinks there is at least some Appearance of Danger that it may be fulfilled.— I am unhappily an Enemy, yet I think there has been enough of Blood spilt, and I wish what is left in the Veins of that once lov’d People, may be spared, by a Peace solid & everlasting.

It is a great while since I have heard any thing of the good Bishop. Strange that so simple a Character should sufficiently distinguish one of that sacred Body!— Donnez moi de ses Nouvelles.— I have been some time flatter’d with the Expectation of seeing the Countenance of that most honour’d & ever beloved Friend, delineated by your Pencil. The Portrait is said to have been long on the way, but is not yet arriv’d: Nor can I hear where it is.
Indolent as I have confess’d myself to be, I could not, you see, miss this good & safe Opportunity of sending you a few Lines, with my best Wishes for your Happiness and that of the whole dear & amiable Family in whose sweet Society I have spent so many happy Hours. Mr Jones tells me he shall have a Pleasure in being the Bearer of my Letter, of which I make no doubt; I learn from him, that to your Drawing, & Music, & Painting & Poetry, & Latin, you have added a Proficiency in Chess; so that you are, as the French say, tout plein de Talens. May they & you fall to the Lot of One that shall duly value them, and love you as much as I do.
Adieu.
Miss Georgiana Shipley
